DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 01/18/2021 is acknowledged.  The amendment includes the cancellation of claims 10-17, the amending of claims 1 and 9, and the addition of claims 18-19.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claim 19 recites the limitation "wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server" in Page 04.  There is insufficient antecedent basis for this limitation in the claim as no detection that a first server is online after a detection that the first server was off-line is claimed earlier in the claim or in parent claims 18 and 1.
Claim Interpretation
6.	The examiner wishes to state that there are two sets of prior art rejections for claims.  Specifically, due to the claim amendment of “detecting a status of the first server as on-line or off-line”, the examiner is interpreting the claims in one set of rejections as simply the detection of an on-line status (due to the diction of “or”), in another set of rejections as simply the detection of an off-line status, and in the final set of rejections as both “on-line” and “off-line”. 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-6, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918).
11.	Regarding claim 1, Ferguson teaches a system comprising:
A)  a first server for: receiving, from a remote access hub, one or more requests to access information (Paragraph 32, Figure 2); and 
B)  in response to receiving the one or more requests to access information, providing a read or a write access to the information stored in a communicatively coupled first database (Abstract, Paragraphs 32 and 35, Figure 2); 
C)  a second server for: receiving information requests from the remote access hub (Paragraph 32, Figure 2); 
D)  in response to receiving information requests, providing information stored in a communicatively coupled second database (Abstract, Paragraphs 32, 35, and 58, Figure 2); 
E)  receiving backup requests from the remote access hub (Paragraph 49, Figure 6a); and 
F)  in response to receiving the backup requests, storing the information stored in the first database in a communicatively coupled second database (Paragraph 49, Figure 6a); 
G)  the remote access hub for: receiving the one or more requests from a plurality of remote user devices (Paragraph 32, Figure 2); 
H)  detecting a status of the first server as on-line or off-line (Paragraph 32, Figure 2); 
I)  in response to detecting that the status of the first server is on-line, forwarding the one or more requests to the first server, and in response to detecting that the status of the first server is off-line, communicating read requests to the second server and disabling write access to the second server (Paragraph 32, Figure 2).
	The examiner notes that Ferguson teaches “a first server for: receiving, from a remote access hub, one or more requests to access information” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forwards transaction requests to a first server 20 (amongst several servers) based on ascertained load as shown in Figure 2.  The examiner further notes that Ferguson teaches “in response to receiving the one or more requests to access information, providing a read or a write access to the information stored in a communicatively coupled first database” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32), and “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forward transaction requests (which includes read/write access) to a first server 20 (amongst several servers) with its own database storage 24 based on ascertained load as shown in Figure 2.  The examiner further notes that Ferguson teaches “a second server for: receiving information requests from the remote access hub” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forwards transaction requests to a second server 20 (amongst Ferguson teaches “in response to receiving information requests, providing information stored in a communicatively coupled second database” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32), “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35), and “Upon receipt of the response from the database, the database load balancer 26 needs to respond to the application server 18 that had requested the operation. In one exemplary embodiment, if one response to a write operation has been returned, as the same write operations are sent to all of the databases, the database load balancer 26 proceeds to respond to the application server upon receipt of this first response. In alternative embodiments, the database load balancer 26 may return a response to a write operation at different times. For example, the load balancer 26 may wait for all writes to complete to ensure a consistent result (through a voting model), wait for the first successful write to return (assuming the errors are inconsistent cases), or use a more complex algorithm to ascertain the expected write status based on the responses Ferguson teaches “receiving backup requests from the remote access hub” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the forwarding of operations (i.e. sending of “backup requests”) from the log table (which can be stored in the load balancer 26 (i.e. the claimed remote access hub)) to a server that has come back online results in that server (with its own database) being consistent (i.e. being “backed up”) with the other servers (with their own databases).  The examiner further notes that Ferguson teaches “in response to receiving the backup requests, storing the information stored in the first database in a communicatively coupled second database” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the forwarding of operations (i.e. sending of “backup requests”) from the log table (which Ferguson teaches “the remote access hub for: receiving the one or more requests from a plurality of remote user devices” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forwards transaction requests that originate from client devices 12 (i.e. remote user devices) as shown in Figure 2.  The examiner further notes that Ferguson teaches “detecting a status of the first server as on-line or off-line” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32).  The examiner further notes that the forwarding of transaction requests from the load balancer 26 to ascertained available servers 20 entails determining that those servers are “online” in the first place.  The examiner further notes that Ferguson teaches “in response to detecting that the status of the first server is on-line, forwarding the one or more requests to the first server, and in response to detecting that the status of the first server is off-line, communicating read requests to the second server and disabling write access to the second server” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database “or” in the earlier limitation of “detecting a status of the first server as on-line or off-line”, then as a result, limitation(s) further defining the off-line scenario are purely optional and do not trigger when the claim is interpreted as when a first server is detected to be online.
Ferguson does not explicitly teach:
A, B, C, D, F)  patient information
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).

Regarding claim 2, Ferguson further teaches a system comprising:
A)  wherein the first database is stored in a first set of computer readable storage media and the second database is stored in a second set of computer readable storage media disparate from the first set of computer readable storage media (Paragraphs 30 and 32, Figure 2)
The examiner notes that Ferguson teaches “wherein the first database is stored in a first set of computer readable storage media and the second database is stored in a second set of computer readable storage media disparate from the first set of computer readable storage media” as “The requests may include various database operations including, but not limited to, specific data read or write operations as well as operations associated with record metadata and transactional consistency (e.g. commit and rollback operations). The term database record is used to represent instances of data stored on the database storage 24. For example, database records may exist in various formats, including but not limited to, a table format, an array format, a row format, a column format, or even as single instance data entries. The database server 20 has stored upon it, or accessible to it, the database engine 22. The database engine 22 manages the storage of database records upon the database storage 24. The database engine 22 is the software application that controls access to the database storage 24, which may be on the database server 20 or accessible to it” (Paragraph 30) and “In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24. The exemplary embodiment is shown with respect to one distributed database 25 that is implemented through all of the database servers 20. In alternative embodiments, the database servers 20 may be used to implement more than one distributed database 25, that has, multiple and different collections of data records. In embodiments, wherein more than one database 25 is implemented upon the respective database servers 20, multiple database servers 20 may be used to replicate the data records for each database 25, however not all database servers 20 are required to implement all of the database instances. While the various database servers may have stored upon them database storage for more than one database each database storage for each database will contain identical records. The alternative embodiment allows for the potential improved use of resources, as each database system is implemented upon the database servers 20 that are appropriate considering the processing requirements that are required” (Paragraph 32).  The examiner further notes that it is clear that the first database is stored in a first server and the second database is stored in a second server as shown in Figure 2.

Regarding claim 3, Ferguson further teaches a system comprising:
A)  wherein the information requests comprise at least requests to read information or requests to write information (Abstract, Paragraphs 32 and 35, Figure 2)
The examiner notes that Ferguson teaches “wherein the information requests comprise at least requests to read information or requests to write information” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. 
Ferguson does not explicitly teach:
A)  patient information
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).

Regarding claim 4, Ferguson further teaches a system comprising:
A)  wherein in response to detecting that the status of the first server is off-line the remote access hub prevents communication of requests to write patient information to the second server (Paragraph 32, Figure 2).
	The examiner notes that Ferguson teaches “wherein in response to detecting that the status of the first server is off-line the remote access hub prevents communication of requests to write patient information to the second server” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32).  The examiner further notes that the forwarding of transaction requests from the load balancer 26 to “available” servers entails determining that a first server can be off-line resulting in a second server receiving read requests.  Moreover, due to the diction of “or” in the earlier limitation in parent claim 1 of “detecting a status of the first server as on-line or off-line”, then as a result, limitation(s) further defining the off-line scenario are purely optional and do not trigger when the claim is interpreted as when a first server is detected to be online.

Regarding claim 5, Ferguson further teaches a system comprising:A)  wherein detecting the status of the first server further comprises communicating a predetermined signal to the first server (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein detecting the status of the first server further comprises communicating a predetermined signal to the first server” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit 

Regarding claim 6, Ferguson further teaches a system comprising:A)  wherein the predetermined signal is from the remote access hub or from at least one remote user device of the plurality of remote user devices (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein the predetermined signal is from the remote access hub or from at least one remote user device of the plurality of remote user devices” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or 

Regarding claim 9, Ferguson further teaches a system comprising:
disabling write access to the second server comprises transmitting a command to the plurality of remote user devices deactivating operations of an application executed by the plurality of remote user devices that include at least one request for write access (Paragraph 32, Figure 2).
	The examiner notes that Ferguson teaches “wherein disabling write access to the second server comprises transmitting a command to the plurality of remote user devices deactivating operations of an application executed by the plurality of remote user devices that include at least one request for write access” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32).  The examiner further notes that the forwarding of transaction requests from the load balancer 26 to “available” servers entails determining that a first server can be off-line resulting in a second server receiving read requests.  Moreover, due to the diction of “or” in the earlier limitation in parent claim 1 of “detecting a status of the first server as on-line or off-line”, then as a result, limitation(s) further defining the off-line scenario (including the disabling of write access) are purely optional and do not trigger when the claim is interpreted as when a first server is detected to be online.

Regarding claim 18, Ferguson further teaches a system comprising:
A)  wherein disabling write access to the second server comprises storing each request for write access in a log maintained by the remote access hub (Paragraph 32, Figure 2).
	The examiner notes that Ferguson teaches “wherein disabling write access to the second server comprises storing each request for write access in a log maintained by the remote access hub” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database “or” in the earlier limitation in parent claim 1 of “detecting a status of the first server as on-line or off-line”, then as a result, limitation(s) further defining the off-line scenario (including the disabling of write access) are purely optional and do not trigger when the claim is interpreted as when a first server is detected to be online.

Regarding claim 19, Ferguson further teaches a system comprising:A)  wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32) and “Reference is now made to FIG. 6A, where the fields of the log table 64 are shown in an exemplary embodiment. The log table 64, in an exemplary embodiment, comprises a connection field 90, an operations field 92 and a status field 93. The connection field 90 indicates the database server 20 to which the database load balancer 26 has sent an operation to for execution. The operation field 92 specifies the operations that have been sent to the respective database server 20. The status field 93 indicates the response received from the database server 20 in response to the execution of the operation. The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. .
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918) as applied to claims 1-6, 9, and 18-19, and further in view of Venkataramanappa et al. (U.S. PGPUB 2018/0096068).
13.	Regarding claim 7, Ferguson and Fotsch do not explicitly teach a system comprising:
A)  wherein the first server communicates the backup request to the second server in response to receiving the predetermined signal.
Venkataramanappa, however, teaches “wherein the first server communicates the backup request to the second server in response to receiving the predetermined signal” as “a method comprises performing read and write operations for an online transaction processing system using a relational database on a first server. The method further comprises sending, following a write operation to the relational database on the first server, a log file associated with the relational database on the first server from the first server directly to a second server to replicate the relational database on the second server using the log file to prevent data loss in an event that the first server fails and to perform read operations for the online transaction processing system using the replicated relational database on the second server” (Paragraph 50).
The examiner further notes that the secondary reference of Venkataramanappa teaches the concept of a first server sending a backup request via a log of updates on that first server to a second server.
Venkataramanappa’s would have allowed Ferguson’s and Fotsch’s to provide a method for providing high availability of multiple servers, as noted by Venkataramanappa (Paragraph 4).
14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918) as applied to claims 1-6, 9, and 18-19, and further in view of Anglin et al. (U.S. PGPUB 2016/0034357).
15.	Regarding claim 8, Ferguson further teaches a system comprising:
A)  receiving an indication that the status of the first server is on-line (Paragraphs 32 and 49, Figures 2 and 6a). 
	The examiner notes that Ferguson teaches “receiving an indication that the status of the first server is on-line” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32) and “Reference is now made to FIG. 6A, where the fields of the log table 64 are shown in an exemplary embodiment. The log table 64, in an exemplary embodiment, comprises a connection field 90, an operations field 92 and a status field 93. The connection field 90 indicates the database server 20 to which the database load balancer 26 has sent an operation to for execution. The operation field 92 specifies the operations that have been sent to the respective database server 20. The status field 93 indicates the response received from the database server 20 in response to the execution of the operation. The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence. In this way, should there be a restart of the processes associated with the database load balancer 26, the persistent log table stored on the physical device can be used to reconstruct the log information. There may also be multiple copies of the log table 64 to maintain availability and consistency in the event of a complete load balancer 26 failure. Also, as described earlier, where there are multiple load balancers 26 managing the same copy of the database 25, there exist multiple copies of the log table 64, where in an exemplary embodiment one log table 64 is associated with each load balancer. Where multiple load balancers 26 are employed, the respective log tables 64 are maintained in a consistent manner. This log table 64 is used whenever a 
	Ferguson and Fotsch do not explicitly teach:
B)  wherein in response to receiving the indication that the status of the first server is on-line, the remote access hub automatically communicates a backup request to the second server.
	Anglin, however, teaches “wherein in response to receiving the indication that the status of the first server is on-line, the remote access hub automatically communicates a backup request to the second server” as “FIG. 1 illustrates an embodiment of a backup storage environment having a plurality of client systems 100 connected to a primary server 102a and secondary server 102b. Client systems 100 and primary 102a and secondary 102b servers manage storages 104, 106a, 106b, respectively. The client 100 may prefer to perform backup operations on the primary server 102a and based on failover and failback policies and primary server 102a availability may alternatively select to perform backup operations with respect to the secondary server 102b” (Paragraph 17), “With respect to FIG. 5b, if (at block 530) the backup operation is to transfer data to the backup server, such as a write or backup operation, then the client backup program 114 writes (at block 532) the client data for the backup operation to a backup server, which may comprise the primary 102a or secondary server 102b to which the backup operation is directed, which is stored on the primary 106a or secondary storage 106b, and updates the client token 204 and the server 102a, 102b token to the current level” (Paragraph 33), “If (at block 506 in FIG. 5a), the primary server 102a is available, which may be determined after performing multiple iterations of the operations between 504 and 514, then the failover delay timer 406 is cleared (at block 520) and control proceeds (at block 522) to block 540 in FIG. 5c to perform the backup operation (read or write) at the primary server 102a” (Paragraph 34), and “If (at block 542) the tokens 204 for the data subject to the backup operation at the primary server 102a are at a lower level, i.e., earlier version, than the objects on the client system 100, which has the most current version of the data, then a determination is made (at block 544) from the failback policy parameter 306 whether the secondary server 102b is supposed to reconcile the data on the primary server 102a. If so, then control proceeds (at block 546) back to block 530 in FIG. 5b to force a failover to the secondary server 102b” (Paragraph 35).
Anglin teaches that a client (i.e. a hub) determines that a primary server is available (i.e. is online), backup requests are sent to a secondary server from the client (i.e. hub).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Anglin’s would have allowed Ferguson’s and Fotsch’s to provide a method for automating primary/backup server synchronization and failover operations, as noted by Anglin (Paragraph 16).
16.	Claims 1-3, 5-6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831).
17.	Regarding claim 1, Ferguson teaches a system comprising:
A)  a first server for: receiving, from a remote access hub, one or more requests to access information (Paragraph 32, Figure 2); and 
B)  in response to receiving the one or more requests to access information, providing a read or a write access to the information stored in a communicatively coupled first database (Abstract, Paragraphs 32 and 35, Figure 2); 
C)  a second server for: receiving information requests from the remote access hub (Paragraph 32, Figure 2); 
D)  in response to receiving information requests, providing information stored in a communicatively coupled second database (Abstract, Paragraphs 32, 35, and 58, Figure 2); 
E)  receiving backup requests from the remote access hub (Paragraph 49, Figure 6a); and 
F)  in response to receiving the backup requests, storing the information stored in the first database in a communicatively coupled second database (Paragraph 49, Figure 6a); 
G)  the remote access hub for: receiving the one or more requests from a plurality of remote user devices (Paragraph 32, Figure 2); 
H)  detecting a status of the first server as on-line or off-line (Paragraphs 32 and 49, Figure 2); 
I)  in response to detecting that the status of the first server is on-line, forwarding the one or more requests to the first server, and in response to detecting that the status of the first server is off-line, communicating read requests to the second server (Paragraphs 32 and 49, Figure 2).
	The examiner notes that Ferguson teaches “a first server for: receiving, from a remote access hub, one or more requests to access information” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request Ferguson teaches “in response to receiving the one or more requests to access information, providing a read or a write access to the information stored in a communicatively coupled first database” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32), and “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forward transaction requests (which includes read/write access) to a first server 20 (amongst several servers) with its own database storage 24 based on ascertained load as shown in Figure 2.  The examiner further notes that Ferguson teaches “a second server for: receiving information requests from the remote access hub” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is Ferguson teaches “in response to receiving information requests, providing information stored in a communicatively coupled second database” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32), “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35), Ferguson teaches “receiving backup requests from the remote access hub” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the forwarding of operations (i.e. sending of “backup requests”) from the log table (which can be stored in the load balancer 26 (i.e. the claimed remote access hub)) to a server that has come back online results in that server (with its own database) being consistent (i.e. being “backed up”) with the other servers (with their own databases).  The examiner further notes that Ferguson teaches “in response to receiving the backup requests, storing the information stored in the first database in a communicatively coupled second database” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be Ferguson teaches “the remote access hub for: receiving the one or more requests from a plurality of remote user devices” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forwards transaction requests that originate from client devices 12 (i.e. remote user devices) as shown in Figure 2.  The examiner further notes that Ferguson teaches “detecting a status of the first server as on-line or off-line” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32) and “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through Ferguson teaches “in response to detecting that the status of the first server is on-line, forwarding the one or more requests to the first server, and in response to detecting that the status of the first server is off-line, communicating read requests to the second server” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32) and “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the “or” in the earlier limitation of “detecting a status of the first server as on-line or off-line”, then as a result, limitation(s) further defining the on-line scenario are purely optional and do not trigger when the claim is interpreted as when a first server is detected to be off-line.
Ferguson does not explicitly teach:
A, B, C, D, F)  patient information
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).
	Ferguson and Fotsch do not explicitly teach:
J)  disabling write access to the second server.
	Yanai, however, teaches “disabling write access to the second server” as “"Sync Required" Attribute for Secondary Volumes In the event of a disaster that renders all equipment at one site non-operational, secondary (R2) volumes on the mirrored data storage system at the remote site can be made available to a remote host for read-only or read/write operations by issuing commands at the service processor of the data storage system containing the secondary (R2) volumes, or by issuing commands to host remote mirroring software in the remote host. In its default configuration, all secondary (R2) volumes are not ready to the remote host. (These secondary (R2) volumes can also be configured for a read-only state.)” (Paragraph 176).
	The examiner further notes that the secondary reference of Yanai teaches the concept of setting a server at a secondary site to be read-only (i.e. a disabling of write-access) in response to a disaster (i.e. an off-line situation) at a first site.  The combination would result in setting all other online servers to be read-only in response to an offline server in the primary reference of Fergusan.
Yanai’s would have allowed Ferguson’s and Fotsch’s to provide a method for improving disaster recovery, as noted by Yanai (Paragraph 65).

	Regarding claim 2, Ferguson further teaches a system comprising:
A)  wherein the first database is stored in a first set of computer readable storage media and the second database is stored in a second set of computer readable storage media disparate from the first set of computer readable storage media (Paragraphs 30 and 32, Figure 2)
The examiner notes that Ferguson teaches “wherein the first database is stored in a first set of computer readable storage media and the second database is stored in a second set of computer readable storage media disparate from the first set of computer readable storage media” as “The requests may include various database operations including, but not limited to, specific data read or write operations as well as operations associated with record metadata and transactional consistency (e.g. commit and rollback operations). The term database record is used to represent instances of data stored on the database storage 24. For example, database records may exist in various formats, including but not limited to, a table format, an array format, a row format, a column format, or even as single instance data entries. The database server 20 has stored upon it, or accessible to it, the database engine 22. The database engine 22 manages the storage of database records upon the database storage 24. The database engine 22 is the software application that controls access to the database storage 24, which may be on the database server 20 or accessible to it” (Paragraph 30) and “In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24. The exemplary embodiment is shown with respect to one distributed database 25 that is implemented through all of the database servers 20. In alternative embodiments, the database servers 20 may be used to implement more than one distributed database 25, that has, multiple and different collections of data records. In embodiments, wherein more than one database 25 is implemented upon the respective database servers 20, multiple database servers 20 may be used to replicate the data records for each database 25, however not all database servers 20 are required to implement all of the database instances. While the various database servers may have stored upon them database storage for more than one database each database storage for each database will contain identical records. The alternative embodiment allows for the potential improved use of resources, as each database system is implemented upon the database servers 20 that are appropriate considering the processing requirements that are required” (Paragraph 32).  The examiner further notes that it is clear that the first database is stored in a first server and the second database is stored in a second server as shown in Figure 2.

Regarding claim 3, Ferguson further teaches a system comprising:
A)  wherein the information requests comprise at least requests to read information or requests to write information (Abstract, Paragraphs 32 and 35, Figure 2)
Ferguson teaches “wherein the information requests comprise at least requests to read information or requests to write information” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32), and “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forward transaction requests (which includes read/write access) to a first server 20 (amongst several servers) with its own database storage 24 based on ascertained load as shown in Figure 2.
Ferguson does not explicitly teach:
A)  patient information
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).

Regarding claim 5, Ferguson further teaches a system comprising:A)  wherein detecting the status of the first server further comprises communicating a predetermined signal to the first server (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein detecting the status of the first server further comprises communicating a predetermined signal to the first server” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32) and “Reference is now made to FIG. 6A, where the fields of the log table 64 are shown in an exemplary embodiment. The log table 64, in an exemplary embodiment, comprises a connection field 90, an operations field 92 and a status field 93. The connection field 90 indicates the database server 20 to which the database load balancer 26 has sent an operation to for execution. The operation field 92 specifies the operations that have been sent to the respective database server 20. The status field 93 indicates the response received from the database server 20 in response to the execution of the operation. The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence. In this way, should there be a restart of the processes associated with the database load balancer 26, the persistent log table stored on the physical device can be used to reconstruct the log information. There may also be multiple copies of the log table 64 to maintain availability and consistency in the event of a complete load balancer 26 failure. Also, as described earlier, where there are multiple load balancers 26 managing the same copy of the database 25, there exist multiple copies of the log table 64, where in an exemplary embodiment one log table 64 is associated with each load balancer. Where multiple load balancers 26 are employed, 

Regarding claim 6, Ferguson further teaches a system comprising:A)  wherein the predetermined signal is from the remote access hub or from at least one remote user device of the plurality of remote user devices (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein the predetermined signal is from the remote access hub or from at least one remote user device of the plurality of remote user devices” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32) and “Reference is now made to FIG. 6A, where the fields of the log table 64 are shown in an exemplary embodiment. The log table 64, in an exemplary embodiment, comprises a connection field 90, an operations field 92 and a status field 93. The connection field 90 indicates the database server 20 to which the database load balancer 26 has sent an operation to for execution. The operation field 92 specifies the operations that have been sent to the respective database server 20. The status field 93 indicates the response received from the database server 20 in response to the execution of the operation. The log table 64 is updated continuously, so provides an accurate record of all the operations that have 

Regarding claim 8, Ferguson further teaches a system comprising:
A)  receiving an indication that the status of the first server is on-line, wherein in response to receiving the indication that the status of the first server is on-line, the remote access hub automatically communicates a backup request to the second server (Paragraphs 32 and 49, Figure 2).
The examiner notes that Ferguson teaches “receiving an indication that the status of the first server is on-line, wherein in response to receiving the indication that the status of the first server is on-line, the remote access hub automatically communicates a backup request to the second server” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load “or” in the earlier limitation in parent claim 1 of “detecting a status of the first server as on-line or off-line”, then as a result, limitation(s) further defining the on-line scenario are purely optional and do not trigger when the claim is interpreted as when a first server is detected to be off-line.

	Regarding claim 18, Ferguson further teaches a system comprising:
A)  wherein disabling write access to the second server comprises storing each request for write access in a log maintained by the remote access hub (Paragraph 49, Figure 6a).
The examiner notes that Ferguson teaches “wherein disabling write access to the second server comprises storing each request for write access in a log maintained by the remote access hub” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes Yanai.

Regarding claim 19, Ferguson further teaches a system comprising:A)  wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32) and “Reference is now made to FIG. 6A, where the fields of the log table 64 are shown in an exemplary embodiment. The log table 64, in an exemplary embodiment, comprises a connection field 90, an operations field 92 and a status field 93. The connection field 90 indicates the database server 20 to which the database load balancer 26 has sent an operation to for execution. The operation field 92 specifies the operations that have been sent to the respective database server 20. The status field 93 indicates the response received from the database server 20 in response to the execution of the operation. The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence. In this way, should there be a restart of the processes associated with the database load balancer 26, the persistent log table stored on the physical device can be used to reconstruct the log information. There may also be multiple copies of the log table 64 to maintain availability and consistency in the event of a complete load balancer 26 failure. Also, as described earlier, where there are multiple load balancers 26 managing the same copy of the database 25, there exist multiple copies of the log table 64, where in an exemplary embodiment one log table 64 is associated with each load balancer. Where multiple load balancers 26 are employed, the respective log tables 64 are maintained in a consistent manner. This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for .
18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1-3, 5-6, 8, and 18-19 above, and further in view of Chen et al. (U.S. PGPUB 2018/0239677).
19.	Regarding claim 4, Ferguson does not explicitly teach a system comprising:
A)  patient information.
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).
	Ferguson, Fotsch, and Yanai do not explicitly teach:
A)  wherein in response to detecting that the status of the first server is off-line the remote access hub prevents communication of requests to write information to the second server.
	Chen, however, teaches “wherein in response to detecting that the status of the first server is off-line the remote access hub prevents communication of requests to write information to the second server” as “when the primary database becomes unavailable (e.g., fails, crashes, etc.), a self-healing module automatically detects unavailability, and optionally provides read-only capability by enabling read-only application mode at a standby database, and routing traffic of the applications served by 
	The examiner further notes that the secondary reference of Chen teaches the concept of only (i.e. preventing write access) allowing read access at a standby server in response to a primary server being offline.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chen’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for improving the handling of requests after a server failure, as noted by Chen (Paragraph 10).
20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1-3, 5-6, 8, and 18-19 above, and further in view of Venkataramanappa et al. (U.S. PGPUB 2018/0096068).
21.	Regarding claim 7, Ferguson, Fotsch, and Yanai do not explicitly teach a system comprising:
A)  wherein the first server communicates the backup request to the second server in response to receiving the predetermined signal.
Venkataramanappa, however, teaches “wherein the first server communicates the backup request to the second server in response to receiving the predetermined signal” as “a method comprises performing read and write operations for an online transaction processing system using a relational database on a first server. The method further comprises sending, following a write operation to the relational database on the first server, a log file associated with the relational database on the first server from the first server directly to a second server to replicate the relational database on the second server using the log file to prevent data loss in an event that the first server fails and to perform read operations for the online transaction processing system using the replicated relational database on the second server” (Paragraph 50).
The examiner further notes that the secondary reference of Venkataramanappa teaches the concept of a first server sending a backup request via a log of updates on that first server to a second server.
Venkataramanappa’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for providing high availability of multiple servers, as noted by Venkataramanappa (Paragraph 4).
22.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1-3, 5-6, 8, and 18-19 above, and further in view of Keene et al. (U.S. PGPUB 2010/0242082).
23.	Regarding claim 9, Ferguson, Fotsch, and Yanai do not explicitly teach a system comprising:
A)  wherein disabling write access to the second server comprises transmitting to the plurality of remote user devices deactivating operations of an application executed by the plurality of remote user devices that include at least one request for write access.
	Keene, however, teaches “wherein disabling write access to the second server comprises transmitting to the plurality of remote user devices deactivating operations of an application executed by the plurality of remote user devices that include at least one request for write access” as “The policy may set the rules to regulate end points through the endpoint's computer security facility 152 (e.g. embodied in computer media that is resident on the endpoint or accessed by the endpoint computing platform). In embodiments of the present invention, a portion of the policy may relate to what systems, or what endpoints, are permitted access to a secure data store 202 (e.g. a centrally network accessible data store)” (Paragraph 58), “A portion of the policy managed through the policy management facility 112 may relate to the permissibility of an endpoint 144 to access a secure data store 202. The policy may be set such that any endpoint that falls out of compliance therewith is treated as a risk with respect to handling sensitive data. While the endpoint remains in a non-compliant security state, the policy may dictate, through the local endpoint's computer security facility 152, that certain actions may need to take place on the endpoint. The actions may include disabling network communications to and/or from the endpoint, disabling all network communications to and/or from the endpoint except for communication with the threat management facility 100 such that updates to the endpoint's computer security facility 152 or other portions of the system can be completed, disabling write capabilities to all data stores associated with the endpoint, disabling all local port communications (e.g. Bluetooth, USB, etc.) or other such actions intended to inhibit the communication of any sensitive data from the endpoint” (Paragraph 59), and “an administrator 134 may set a policy through the policy management facility 112 instructing endpoint computers 144 to disable certain functions in the case where they are non-compliant” (Paragraph 60).
	The examiner further notes that the secondary reference of Keene clearly teaches the concept of sending deactivation messages (i.e. operations) to endpoint(s) (i.e. remote user devices) to disable write capabilities on those endpoints.  The combination would result in expanding the disabling operations of Yanai to include disabling write capabilities of user devices.  
Keene’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for protecting secured data, as noted by Keene (Paragraph 4).
24.	Claims 1-3, 5-6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831).
25.	Regarding claim 1, Ferguson teaches a system comprising:
A)  a first server for: receiving, from a remote access hub, one or more requests to access information (Paragraph 32, Figure 2); and 
B)  in response to receiving the one or more requests to access information, providing a read or a write access to the information stored in a communicatively coupled first database (Abstract, Paragraphs 32 and 35, Figure 2); 
C)  a second server for: receiving information requests from the remote access hub (Paragraph 32, Figure 2); 
D)  in response to receiving information requests, providing information stored in a communicatively coupled second database (Abstract, Paragraphs 32, 35, and 58, Figure 2); 
E)  receiving backup requests from the remote access hub (Paragraph 49, Figure 6a); and 
F)  in response to receiving the backup requests, storing the information stored in the first database in a communicatively coupled second database (Paragraph 49, Figure 6a); 
G)  the remote access hub for: receiving the one or more requests from a plurality of remote user devices (Paragraph 32, Figure 2); 
H)  detecting a status of the first server as on-line or off-line (Paragraphs 32 and 49, Figure 2); 
I)  in response to detecting that the status of the first server is on-line, forwarding the one or more requests to the first server (Paragraphs 32 and 49, Figure 2);
J)  in response to detecting that the status of the first server is off-line, communicating read requests to the second server (Paragraphs 32 and 49, Figure 2).
	The examiner notes that Ferguson teaches “a first server for: receiving, from a remote access hub, one or more requests to access information” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the Ferguson teaches “in response to receiving the one or more requests to access information, providing a read or a write access to the information stored in a communicatively coupled first database” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32), and “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forward transaction requests (which includes read/write access) to a first server 20 (amongst several servers) with its own database storage 24 based on ascertained load as shown in Figure 2.  The examiner further notes that Ferguson teaches “a second server for: receiving information requests from the remote access hub” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary Ferguson teaches “in response to receiving information requests, providing information stored in a communicatively coupled second database” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32), “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close or rollback operations where errors or system failures are encountered” (Paragraph 35), and “Upon receipt of the response from the database, the database load balancer 26 needs to respond to the application server 18 that had requested the operation. In one exemplary embodiment, if one response to a write operation has been returned, as the same write operations are sent to all of the databases, the database load balancer 26 Ferguson teaches “receiving backup requests from the remote access hub” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the forwarding of operations (i.e. sending of “backup requests”) from the log table (which can be stored in the load balancer 26 (i.e. the claimed remote access hub)) to a server that has come back online results in that server (with its own database) being consistent (i.e. being “backed up”) with the other servers (with their own databases).  The examiner further notes that Ferguson teaches “in response to receiving the backup requests, storing the information stored in the first database in a communicatively coupled second database” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, Ferguson teaches “the remote access hub for: receiving the one or more requests from a plurality of remote user devices” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness"” (Paragraph 32).  The examiner further notes that the load balancer 26 (i.e. the claimed remote access hub) clearly forwards transaction requests that originate from client devices 12 (i.e. remote user devices) as shown in Figure 2.  The examiner further notes that Ferguson teaches “detecting a status of the first server as on-line or off-line” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32) and “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been Ferguson teaches “in response to detecting that the status of the first server is on-line, forwarding the one or more requests to the first server” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32) and “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the forwarding of transaction requests from the load balancer 26 to an ascertained available first server 20 entails determining that that first server is “online” in the first place.  The examiner further notes that Ferguson teaches “in response to detecting that the status of the first server is off-line, communicating read requests to the second server” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the 
Ferguson does not explicitly teach:
A, B, C, D, F)  patient information
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).
	Ferguson and Fotsch do not explicitly teach:
J)  disabling write access to the second server.
	Yanai, however, teaches “disabling write access to the second server” as “"Sync Required" Attribute for Secondary Volumes In the event of a disaster that renders all equipment at one site non-operational, secondary (R2) volumes on the mirrored data storage system at the remote site can be made available to a remote host for read-only or read/write operations by issuing commands at the service processor of the data storage system containing the secondary (R2) volumes, or by issuing commands to host remote mirroring software in the remote host. In its default configuration, all secondary (R2) volumes are not ready to the remote host. (These secondary (R2) volumes can also be configured for a read-only state.)” (Paragraph 176).
	The examiner further notes that the secondary reference of Yanai teaches the concept of setting a server at a secondary site to be read-only (i.e. a disabling of write-access) in response to a disaster (i.e. an off-line situation) at a first site.  The combination would result in setting all other online servers to be read-only in response to an offline server in the primary reference of Fergusan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Yanai’s would have allowed Ferguson’s and Fotsch’s to provide a method for improving disaster recovery, as noted by Yanai (Paragraph 65).

	Regarding claim 2, Ferguson further teaches a system comprising:
A)  wherein the first database is stored in a first set of computer readable storage media and the second database is stored in a second set of computer readable storage media disparate from the first set of computer readable storage media (Paragraphs 30 and 32, Figure 2)
The examiner notes that Ferguson teaches “wherein the first database is stored in a first set of computer readable storage media and the second database is stored in a second set of computer readable storage media disparate from the first set of computer readable storage media” as “The requests may include various database operations including, but not limited to, specific data read or write operations as well as operations associated with record metadata and transactional consistency (e.g. commit and rollback operations). The term database record is used to represent instances of data stored on the database storage 24. For example, database records may exist in various formats, including but not limited to, a table format, an array format, a row format, a column format, or even as single instance data entries. The database server 20 has stored upon it, or accessible to it, the database engine 22. The database engine 22 manages the storage of database records upon the database storage 24. The database engine 22 is the software application that controls access to the database storage 24, which may be on the database server 20 or accessible to it” (Paragraph 30) and “In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 

Regarding claim 3, Ferguson further teaches a system comprising:
A)  wherein the information requests comprise at least requests to read information or requests to write information (Abstract, Paragraphs 32 and 35, Figure 2)
The examiner notes that Ferguson teaches “wherein the information requests comprise at least requests to read information or requests to write information” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32), and “The database load balancer 26 sends all transaction requests 29, and more specifically the operations that comprise the request, along with sequencing, lock and other management operations to one or more of the database servers 20. The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24. There are many types of management operations that will be required to maintain the data consistency of the virtualized database 25. Management operations include, but are not limited to, requests for user connection and statement allocations, implicit configuration or option settings, recovery and roll-forward information and implicit close 
Ferguson does not explicitly teach:
A)  patient information
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
The examiner further notes that although the primary reference of Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).

Regarding claim 5, Ferguson further teaches a system comprising:A)  wherein detecting the status of the first server further comprises communicating a predetermined signal to the first server (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein detecting the status of the first server further comprises communicating a predetermined signal to the first server” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to 

Regarding claim 6, Ferguson further teaches a system comprising:A)  wherein the predetermined signal is from the remote access hub or from at least one remote user device of the plurality of remote user devices (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein the predetermined signal is from the remote access hub or from at least one remote user device of the plurality of remote user devices” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating 

Ferguson further teaches a system comprising:
A)  wherein disabling write access to the second server comprises storing each request for write access in a log maintained by the remote access hub (Paragraph 49, Figure 6a).
The examiner notes that Ferguson teaches “wherein disabling write access to the second server comprises storing each request for write access in a log maintained by the remote access hub” as “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the logging requests in the log table at the load balancer (i.e. hub) teaches the claimed storing.  Such storing can be used as part the disabling process of Yanai.

Regarding claim 19, Ferguson further teaches a system comprising:A)  wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server (Abstract, Paragraphs 32 and 49, Figures 2 and 6a).
The examiner notes that Ferguson teaches “wherein in response to detecting that the first server is on-line after detecting that the first server was off-line, forwarding a new request to the first server” as “A method of processing a transaction request at a database load balancer. The method comprises receiving the transaction request, where the transaction request is comprised of one or more operations; analyzing the transaction request to determine the one or more operations; associating one or more database locks with each of the one or more operations; analyzing one or more of the database locks to determine the one or more sequence numbers associated with each of the one or more operations; and transmitting the one or more operations with the associated database locks and the sequence numbers to one or more databases servers accessible to the database load balancer” (Abstract), “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations” (Paragraph 32) and “Reference is now made to FIG. 6A, where the fields of the log table 64 are shown in an .
26.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1-3, 5-6, and 18-19 above, and further in view of Chen et al. (U.S. PGPUB 2018/0239677).
27.	Regarding claim 4, Ferguson does not explicitly teach a system comprising:
A)  patient information.
Fotsch, however, teaches “patient information” as “In accordance with another aspect of the invention, a patient (or the patient's caregiver) may choose to either grant or deny access rights to an individual such as a healthcare provider. The patient may decide whether to grant permission to access at least a portion of the electronic personal health record associated with the patient to one or more individuals. Access rights that may be granted (or denied) via the health record permission grant may include read, write (e.g., including delete), and/or forwarding privileges” (Paragraph 19).
Ferguson teaches the storage (and subsequent read/write access) of all types of data (i.e. information), there is no explicit teaching of the storage and read/write access to patient medical data.  The secondary reference of Fotsch teaches the providing of read/write access to patient medical data.  The combination would result in allowing for Ferguson to explicitly provide read/write access to patient medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Fotsch’s would have allowed Ferguson’s to provide a method for improving the efficiency when accessing patient medical data, as noted by Fotsch (Paragraph 10).
	Ferguson, Fotsch, and Yanai do not explicitly teach:
A)  wherein in response to detecting that the status of the first server is off-line the remote access hub prevents communication of requests to write information to the second server.
	Chen, however, teaches “wherein in response to detecting that the status of the first server is off-line the remote access hub prevents communication of requests to write information to the second server” as “when the primary database becomes unavailable (e.g., fails, crashes, etc.), a self-healing module automatically detects unavailability, and optionally provides read-only capability by enabling read-only application mode at a standby database, and routing traffic of the applications served by application servers (at the primary site) to this read-only standby database to improve the customer experience. If the primary database does not recover/restart is a pre-defined and configurable time period (e.g., 10 minutes), the role of primary database will be automatically failed over to a standby database such that the standby database becomes the new primary database. This can be done by enabling the standby database, a replica of the primary database, as readable and writable and assigning it as the primary role to start replicating data to other standby databases. For efficiency, the applications can pre-establish connections to both the primary and standby databases so that no new connection establishment is needed when a role transition happens. In addition, further enhancement can be done if the storage sub-system of the original primary database is still available and is in a consistent state. For example, by detaching the storage sub-system from the failed primary database server and attaching it to the database server of the standby database; this can help reduce any data loss” (Paragraph 18).
	The examiner further notes that the secondary reference of Chen teaches the concept of only (i.e. preventing write access) allowing read access at a standby server in response to a primary server being offline.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chen’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for improving the handling of requests after a server failure, as noted by Chen (Paragraph 10).
28.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1- above, and further in view of Venkataramanappa et al. (U.S. PGPUB 2018/0096068).
29.	Regarding claim 7, Ferguson, Fotsch, and Yanai do not explicitly teach a system comprising:
A)  wherein the first server communicates the backup request to the second server in response to receiving the predetermined signal.
Venkataramanappa, however, teaches “wherein the first server communicates the backup request to the second server in response to receiving the predetermined signal” as “a method comprises performing read and write operations for an online transaction processing system using a relational database on a first server. The method further comprises sending, following a write operation to the relational database on the first server, a log file associated with the relational database on the first server from the first server directly to a second server to replicate the relational database on the second server using the log file to prevent data loss in an event that the first server fails and to perform read operations for the online transaction processing system using the replicated relational database on the second server” (Paragraph 50).
The examiner further notes that the secondary reference of Venkataramanappa teaches the concept of a first server sending a backup request via a log of updates on that first server to a second server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Venkataramanappa’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for providing high availability of multiple servers, as noted by Venkataramanappa (Paragraph 4).
30.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1-3, 5-6, and 18-19 above as applied to claims 1-3, 5-6, and 18-19, and further in view of Anglin et al. (U.S. PGPUB 2016/0034357).
31.	Regarding claim 8, Ferguson further teaches a system comprising:
A)  receiving an indication that the status of the first server is on-line (Paragraphs 32 and 49, Figures 2 and 6a). 
	The examiner notes that Ferguson teaches “receiving an indication that the status of the first server is on-line” as “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of 
	Ferguson, Fotsch, and Yanai do not explicitly teach:
B)  wherein in response to receiving the indication that the status of the first server is on-line, the remote access hub automatically communicates a backup request to the second server.
	Anglin, however, teaches “wherein in response to receiving the indication that the status of the first server is on-line, the remote access hub automatically communicates a backup request to the second server” as “FIG. 1 illustrates an embodiment of a backup storage environment having a plurality of client systems 100 connected to a primary server 102a and secondary server 102b. Client systems 100 and primary 102a and secondary 102b servers manage storages 104, 106a, 106b, respectively. The client 100 may prefer to perform backup operations on the primary server 102a and based on failover and failback policies and primary server 102a 
	The examiner further notes that the secondary reference of Anglin teaches that a client (i.e. a hub) determines that a primary server is available (i.e. is online), backup requests are sent to a secondary server from the client (i.e. hub).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Anglin’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for automating primary/backup server synchronization and failover operations, as noted by Anglin (Paragraph 16).
32.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. PGPUB 2007/0203910) in view of Fotsch et al. (U.S. PGPUB 2006/0229918), and further in view of Yanai et al. (U.S. PGPUB 2004/0073831) as applied to claims 1-3, 5-6, and 18-19 above, and further in view of Keene et al. (U.S. PGPUB 2010/0242082).
33.	Regarding claim 9, Ferguson, Fotsch, and Yanai do not explicitly teach a system comprising:
A)  wherein disabling write access to the second server comprises transmitting to the plurality of remote user devices deactivating operations of an application executed by the plurality of remote user devices that include at least one request for write access.
	Keene, however, teaches “wherein disabling write access to the second server comprises transmitting to the plurality of remote user devices deactivating operations of an application executed by the plurality of remote user devices that include at least one request for write access” as “The policy may set the rules to regulate end points through the endpoint's computer security facility 152 (e.g. embodied in computer media that is resident on the endpoint or accessed by the endpoint computing platform). In embodiments of the present invention, a portion of the policy may relate to what systems, or what endpoints, are permitted access to a secure data store 202 (e.g. a centrally network accessible data store)” (Paragraph 58), “A portion of 
	The examiner further notes that the secondary reference of Keene clearly teaches the concept of sending deactivation messages (i.e. operations) to endpoint(s) (i.e. remote user devices) to disable write capabilities on those endpoints.  The combination would result in expanding the disabling operations of Yanai to include disabling write capabilities of user devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Keene’s would have allowed Ferguson’s, Fotsch’s, and Yanai’s to provide a method for protecting secured data, as noted by Keene (Paragraph 4).
Response to Arguments
34.	Applicant’s arguments with respect to claims 1-9, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied references of Anglin and Keene).
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
Applicants argue on Page 07 that “Ferguson is specifically designed to communicate transaction requests to maintain the lowest average busy-ness across all the servers that maintain the distributed database. Ferguson is silent regarding if the status of the first server is detected as on-line communicating requests to the first server and if the status of the first server is detected as off-line communicating read requests to the second server and disables write access to the second server.  As Fotsch is also silent regarding if the status of the first server is detected as online communicating requests to the first server and if the status of the first server is detected as off-line communicating read requests to the second server and disables write access to the second server; Fotsch fails to cure the deficiencies of Ferguson.  As such, Applicant respectfully submits that for at least the above-stated reasons and those discussed during the Examiner Interview, the cited references, either alone or in combination, fail to teach or suggest, either expressly or inherently, each and every element of independent claim 1. Applicant requests withdrawal of the rejection of claim 1 under 35 U.S.C. § 103. Claim 1 is believed to be in condition for allowance, and such favorable action is respectfully requested”.  However, the secondary reference of Yanai is used to teach the claimed disabling.  Moreover, in one interpretation of the claims, the claimed disabling does not even trigger if the status of the first server is deemed to be online.  Nevertheless, the examiner wishes to refer to Ferguson which states “one or more clients 12 may initiate a client request 28. The client request 28 is generated based on the client's request for certain functionality or data. Client requests 28 result from most operations that are performed upon the client 12, including, but not limited to, the request to access certain data, saving a file, or to view certain files or data…A transaction request 29 will result in one or more database operations, which may include, but are not limited to modifying option settings, read or select operations, write operations, commit operations, and rollback operations…In an exemplary embodiment, the distributed database 25 is implemented across one or more database servers 20, where as described below each database server 20 comprises a storage that stores the identical records that make up the database upon the respective database storages 24… A database load balancer 26 receives the transaction request 29. The database load balancer 26, in an exemplary embodiment, may be resident upon an independent server that receives the transaction requests 29… In the exemplary embodiment, the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated "busy-ness" (Paragraph 32) and “The log table 64 is updated continuously, so provides an accurate record of all the operations that have been transmitted through the database load balancer 26. This log table 64 may exist only in memory on the database load balancer 26 but will, in most cases, also be stored on a physical storage device for persistence… This log table 64 is used whenever a database server 20 needs to be updated as it may have been offline. A database server 20 may have been offline for a variety of reasons, including but not limited to, a power failure, or a faulty network connection. When the database server 20 comes back to an online state, it is necessary for it execute all the operations that were not possible when it was offline. As a result, the log table 64 is used to transmit operations that are necessary to ensure consistency of data to database servers 20 that have come back online. By executing the operations sent from the log table 64, the database server 20 that has come back online then contains an identical data storage 24 to all the other database servers 20 and their respective database storages 24” (Paragraph 49).  The examiner further notes that the forwarding of transaction requests from the load balancer 26 to “available” servers entails determining that a first server can be off-line resulting in a second server receiving read requests.
Applicants argue on Page 08 that “the Office’s rejection based on the combination of Ferguson and Yanai fails to establish a prima facie case of obviousness because the Office’s rejection relies on impermissible hindsight bias. Applicant submits that, absent this hindsight bias, one skilled in the art would have no motivation to combine Ferguson and Yanai as alleged by the Office”.  However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Specifically, Yanai and Ferguson are both directed towards online/offline servers and backups.  Indeed, as explained above, Yanai teaches the concept of setting a server at a secondary site to be read-only (i.e. a disabling of write-access) in response to a disaster (i.e. an off-line situation) at a first site.  The combination would result in setting all other online servers to be read-only in response to an offline server in the primary reference of Fergusan.  Thus, there is no hindsight bias as the applicant’s assert as the examiner provided a thorough explanation of the obviousness rejection.  
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, cited motivation of improving disaster recovery provided a rational underpinning for the obviousness rejection.
Applicants argue on Page 09 that “Arranging/modify Ferguson with Yanai would undermine Ferguson’s intentionally designed distributed database system. By way of illustrative example, if Ferguson had 4 servers capable of storing a particular database, Ferguson’s stated goal would be to equally balance the client transaction requests across those 4 servers. Id. at ]} [0032] (“the database load balancer will equally balance client transaction requests 29 across all of the database servers 20, depending on the availability of the database server 20 and its associated ‘busy-ness’.”). As Modifying Ferguson with Yanai to include a server that has write disabled would prevent “all of the database servers” from equally balancing client transaction requests; the asserted modification of Ferguson with Yanai renders Ferguson unsatisfactory for its intended purpose and changes Ferguson’s principle of operation”.  However, Ferguson also explicitly teaches servers that are offline/unavailable (See Paragraphs 32 and 49).  Moreover, Ferguson clearly teaches the handling of read-requests (See Paragraph 32).  Disabling a specific server’s write capabilities would not render Ferguson unsatisfactory for its intended purpose because Ferguson explicitly teaches the handling of read requests.
Conclusion
35.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2009/0235067 issued to Miller et al. on 17 September 2009.  The subject matter disclosed therein is pertinent to that of claims 1-9 and 18-19 (e.g., methods to handle transaction requests in a multi-server environment).
U.S. PGPUB 2016/0092532 issued to Jia et al. on 31 March 2016.  The subject matter disclosed therein is pertinent to that of claims 1-9 and 18-19 (e.g., methods to handle transaction requests in a multi-server environment).
U.S. PGPUB 2011/0286594 issued to Resch et al. on 24 November 2011.  The subject matter disclosed therein is pertinent to that of claims 1-9 and 18-19 (e.g., methods to handle transaction requests in a multi-server environment).
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 27, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168